Citation Nr: 0203112	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  96-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits for fraud invoked against the appellant was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran entered active military service in December 1941 
and was determined to have died while on active duty in May 
1942.  The appellant was his widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.

In a February 1997 decision, the Board determined that the 
appellant had presented new and material evidence sufficient 
to reopen her claim for revocation of forfeiture declared 
against her under 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. 
§ 6103(a)).  Following the reopening of the claim, the Board 
remanded the case for further development and adjudication on 
a de novo basis.  Review of the record reveals that the RO 
accomplished this development, including attempting to 
reconstruct the claims file, conducting further field 
examinations and referring of the case to the Director, 
Compensation and Pension Services.

The Board, in a November 1998 decision, held that the 
forfeiture of VA benefits invoked against the appellant for 
fraud was proper.  The appellant appealed this decision to 
the U.S. Court of Appeals for Veterans Claims.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.

In March 2001, the Court vacated the Board's November 1998 
decision and remanded the case for readjudication in light of 
the new statutory requirements.


REMAND

As noted above, the law has changed significantly during the 
pendency of the appellant's appeal, with the enacting of the 
VCAA.  Additionally, on August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In Villeza v. Brown, 9 Vet. App. 353 (1996), the Court 
determined that because the appellant's benefits had been 
declared forfeited, she was not a "benefits-eligible 
claimant" and then held that she no longer possessed 
eligibility status.  Id. at 357.  The Court held that the 
appellant had to establish her status as a claimant by a 
preponderance of the evidence.  Villeza, 9 Vet. App. at 357 
(emphasis added).  The Court extended the preponderance-of-
the-evidence burden further still in Tulingan v. Brown, 9 
Vet. App. 484 (1996).  In Tulingan, the veteran's benefits 
were declared forfeited and when he attempted to regain his 
benefits the Board concluded that he had not submitted new 
and material evidence.  He appealed to the Court, which 
concluded that he had submitted new and material evidence and 
that the Board must reopen the claim and evaluate it in light 
of all the evidence, both old and new.  Id. at 486.  On 
remand, the Board reviewed the evidence and sustained the 
forfeiture.  On appeal again, the Court ruled that "where a 
veteran has lost his status as a benefits-eligible claimant, 
he must establish it anew by a preponderance of the 
evidence."  Id. at 487 (citing Villeza, supra) (emphasis 
added).  The Court held that the Board did not err in 
sustaining the forfeiture.  Id.

In February 2000, the Court in Trilles v. West, 13 Vet. App. 
314, 325 (2000) (en banc), overruled its prior decisions in 
Tulingan and Villeza which held that a claimant against whom 
forfeiture has been declared must reestablish his or her 
status as a benefits-eligible claimant by a preponderance of 
the evidence.  The Court noted that although no longer 
prescribed by regulation, VA adheres to the beyond a 
reasonable doubt standard in determining that fraud has been 
committed.  Thus, in this case, the evidence must establish 
beyond a reasonable doubt that the appellant knowingly 
presented false or fraudulent evidence concerning her claim 
for VA benefits.  The Court has pointed out that the "beyond 
a reasonable doubt" standard was a much higher standard than 
the one involved in claims adjudication.  This standard of 
proof is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R. § 3.343(c) required to show 
actual employability in reducing a rating of 100 percent.  
Trilles, supra.  In contrast, the originating agency, in June 
1998, held that the preponderance of the credible evidence 
did not support the claimant's request for removal of the 
forfeiture declared against her and the Board, in November 
1998, found that a preponderance of the evidence was against 
the appellant's claim for revocation of forfeiture.

In the present case, the Board notes that the claims file has 
been reconstructed.  Original field examination reports are 
not of record, although the results are summarized in 
existing documents.  The facts in the case, as they are 
reconstructed, are briefly summarized below.

A statement of the case, dated in November 1974, indicates 
that the appellant had previously been denied death pension 
benefits based on the service of the veteran, who had been 
her husband.  At this time, benefits were denied because she 
was living openly and publicly in an ostensible marital 
relationship with a man, DA, since 1943.  She claimed 
entitlement to death pension benefits again in 1972, stating 
that she and DA separated in 1968.  She submitted written 
statements indicating that she was not married or living as 
if she was married on or after January 1, 1971.

Field examinations failed to find a written record of any 
marriage between the appellant and DA.  However, testimony 
obtained from witnesses revealed that the appellant and DA 
had been living in an ostensible marital relationship with DA 
before and after January 1, 1971 at least to January or 
February 1973.  

The Board decision, dated in April 1975, indicates that the 
appellant and DA had six children together.  Field 
examinations conducted in July and August 1973 showed that 
individuals interviewed, including DA himself and the late 
veteran's half-brother, establish that the appellant did not 
terminate her relationship with DA until January or February 
1973.  Yet, other neighbors were not aware of a husband and 
wife relationship between the appellant and DA.

A July 1974 decision by the Chief, Administrative Review 
Staff, found that the evidence then established that the 
appellant deliberately presented false evidence regarding her 
marital status when she averred she had separated from DA in 
1968 and hence claimed she was not married or living as if 
she was married on or after January 1, 1971.  The Board's 
April 1975 decision upheld the forfeiture.  Interestingly, 
the April 1975 decision indicates that the appellant admitted 
her relationship with DA did not terminate until 1973.

In February 1996, the appellant submitted an affidavit signed 
by 30 individuals attesting to the fact that she did, in 
fact, terminate her relationship with DA in 1968.  On this 
basis, the Board reopened the previous, April 1975, decision, 
and remanded, as noted above, for further development.

In developing the case for readjudication de novo, the RO 
investigated the February 1996 affidavit and found that all 
but five deponents were related to the appellant.  The field 
investigator further interviewed five deponents, who stated 
that they didn't know the contents of the affidavit before 
signing it.  The investigation report indicates that the 
investigator felt the witnesses were coached particularly 
with regard to the date in which the appellant's relationship 
with DA ended.  Other witnesses indicated that the 
appellant's relationship with DA had never actually ended 
until DA died, in 1986, but that they had lived apart for a 
period of time.  The appellant herself was interviewed but 
her testimony was inconsistent.  She initially stated she 
separated from DA in 1965 and did not see him until his 
death, but later testified that she visited DA weekly between 
1971 and 1973.  She declined to clarify her statement upon 
further questioning.  Finally, she submitted a death 
certificate which shows that DA was married at the time of 
his death, and that the appellant is his surviving spouse.

Based on the above evidence, the RO found revocation of the 
forfeiture inappropriate.  The Board, in November 1998, 
agreed.  However, both decisions were based on a finding that 
a preponderance of the evidence did not support revocation of 
forfeiture.  As noted above, under Trilles, the evidence must 
show that the evidence supports forfeiture beyond a 
reasonable doubt.  Given the circumstances of this case-
particularly because it involves a reconstructed claims 
folder-the Board finds that additional development would be 
helpful.  Specifically, the Board finds it would be helpful 
to interview more of the remaining 25 deponents who signed 
the February 1996 affidavit.  While a finding that these 
persons are related to the appellant may be indicative of 
motivation, the same could be said of the testimony given by 
DA and the veteran's brother-in-law previously.  In any 
event, it is not necessarily true-and certainly not to a 
degree beyond a reasonable doubt-that, simply because an 
individual is related to the appellant, he or she would 
testify falsely.  The Board further finds it would be helpful 
to search for public records and other documentation that 
might indicate the nature of the relationship between the 
appellant and DA between 1968 and 1973.

Remand is thus required in this case both for compliance with 
the notice and duty to assist provisions contained in the 
VCAA and new regulations, but also for analysis in keeping 
with the standards articulated by the Court in Trilles, 
supra.  Moreover, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake additional 
efforts to determine the nature of the 
relationship between the appellant and DA 
between 1968 and 1973, including further 
field investigations to interview 
additional individuals who signed the 
February 1996 affidavit, and to research 
any and all sources in the public record 
that may provide any evidence concerning 
their relationship.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative, if 
any, should be informed of such negative 
results.  See 66 Fed. Reg. 45631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the appellant's claim de 
novo, including again referring the case 
to the Director, Compensation and Pension 
Service.  It must be determined that the 
evidence shows beyond a reasonable doubt 
that the appellant committed fraud in 
seeking VA benefits.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


